Case 19-13273-VFP   Doc 291    Filed 08/02/19 Entered 08/02/19 16:06:33   Desc Main
                              Document     Page 1 of 42
Case 19-13273-VFP   Doc 291    Filed 08/02/19 Entered 08/02/19 16:06:33   Desc Main
                              Document     Page 2 of 42
Case 19-13273-VFP   Doc 291    Filed 08/02/19 Entered 08/02/19 16:06:33   Desc Main
                              Document     Page 3 of 42
Case 19-13273-VFP   Doc 291    Filed 08/02/19 Entered 08/02/19 16:06:33   Desc Main
                              Document     Page 4 of 42
Case 19-13273-VFP   Doc 291    Filed 08/02/19 Entered 08/02/19 16:06:33   Desc Main
                              Document     Page 5 of 42
Case 19-13273-VFP   Doc 291    Filed 08/02/19 Entered 08/02/19 16:06:33   Desc Main
                              Document     Page 6 of 42
Case 19-13273-VFP   Doc 291    Filed 08/02/19 Entered 08/02/19 16:06:33   Desc Main
                              Document     Page 7 of 42
Case 19-13273-VFP   Doc 291    Filed 08/02/19 Entered 08/02/19 16:06:33   Desc Main
                              Document     Page 8 of 42
Case 19-13273-VFP   Doc 291    Filed 08/02/19 Entered 08/02/19 16:06:33   Desc Main
                              Document     Page 9 of 42
Case 19-13273-VFP   Doc 291     Filed 08/02/19 Entered 08/02/19 16:06:33   Desc Main
                              Document      Page 10 of 42
Case 19-13273-VFP   Doc 291     Filed 08/02/19 Entered 08/02/19 16:06:33   Desc Main
                              Document      Page 11 of 42
Case 19-13273-VFP   Doc 291     Filed 08/02/19 Entered 08/02/19 16:06:33   Desc Main
                              Document      Page 12 of 42
Case 19-13273-VFP   Doc 291     Filed 08/02/19 Entered 08/02/19 16:06:33   Desc Main
                              Document      Page 13 of 42
Case 19-13273-VFP   Doc 291     Filed 08/02/19 Entered 08/02/19 16:06:33   Desc Main
                              Document      Page 14 of 42
Case 19-13273-VFP   Doc 291     Filed 08/02/19 Entered 08/02/19 16:06:33   Desc Main
                              Document      Page 15 of 42
Case 19-13273-VFP   Doc 291     Filed 08/02/19 Entered 08/02/19 16:06:33   Desc Main
                              Document      Page 16 of 42
Case 19-13273-VFP   Doc 291     Filed 08/02/19 Entered 08/02/19 16:06:33   Desc Main
                              Document      Page 17 of 42
Case 19-13273-VFP   Doc 291     Filed 08/02/19 Entered 08/02/19 16:06:33   Desc Main
                              Document      Page 18 of 42
Case 19-13273-VFP   Doc 291     Filed 08/02/19 Entered 08/02/19 16:06:33   Desc Main
                              Document      Page 19 of 42
Case 19-13273-VFP   Doc 291     Filed 08/02/19 Entered 08/02/19 16:06:33   Desc Main
                              Document      Page 20 of 42
Case 19-13273-VFP   Doc 291     Filed 08/02/19 Entered 08/02/19 16:06:33   Desc Main
                              Document      Page 21 of 42
Case 19-13273-VFP   Doc 291     Filed 08/02/19 Entered 08/02/19 16:06:33   Desc Main
                              Document      Page 22 of 42
Case 19-13273-VFP   Doc 291     Filed 08/02/19 Entered 08/02/19 16:06:33   Desc Main
                              Document      Page 23 of 42
Case 19-13273-VFP   Doc 291     Filed 08/02/19 Entered 08/02/19 16:06:33   Desc Main
                              Document      Page 24 of 42
Case 19-13273-VFP   Doc 291     Filed 08/02/19 Entered 08/02/19 16:06:33   Desc Main
                              Document      Page 25 of 42
Case 19-13273-VFP   Doc 291     Filed 08/02/19 Entered 08/02/19 16:06:33   Desc Main
                              Document      Page 26 of 42
Case 19-13273-VFP   Doc 291     Filed 08/02/19 Entered 08/02/19 16:06:33   Desc Main
                              Document      Page 27 of 42
Case 19-13273-VFP   Doc 291     Filed 08/02/19 Entered 08/02/19 16:06:33   Desc Main
                              Document      Page 28 of 42
Case 19-13273-VFP   Doc 291     Filed 08/02/19 Entered 08/02/19 16:06:33   Desc Main
                              Document      Page 29 of 42
Case 19-13273-VFP   Doc 291     Filed 08/02/19 Entered 08/02/19 16:06:33   Desc Main
                              Document      Page 30 of 42
Case 19-13273-VFP   Doc 291     Filed 08/02/19 Entered 08/02/19 16:06:33   Desc Main
                              Document      Page 31 of 42
Case 19-13273-VFP   Doc 291     Filed 08/02/19 Entered 08/02/19 16:06:33   Desc Main
                              Document      Page 32 of 42
Case 19-13273-VFP   Doc 291     Filed 08/02/19 Entered 08/02/19 16:06:33   Desc Main
                              Document      Page 33 of 42
Case 19-13273-VFP   Doc 291     Filed 08/02/19 Entered 08/02/19 16:06:33   Desc Main
                              Document      Page 34 of 42
Case 19-13273-VFP   Doc 291     Filed 08/02/19 Entered 08/02/19 16:06:33   Desc Main
                              Document      Page 35 of 42
Case 19-13273-VFP   Doc 291     Filed 08/02/19 Entered 08/02/19 16:06:33   Desc Main
                              Document      Page 36 of 42
Case 19-13273-VFP   Doc 291     Filed 08/02/19 Entered 08/02/19 16:06:33   Desc Main
                              Document      Page 37 of 42
Case 19-13273-VFP   Doc 291     Filed 08/02/19 Entered 08/02/19 16:06:33   Desc Main
                              Document      Page 38 of 42
Case 19-13273-VFP   Doc 291     Filed 08/02/19 Entered 08/02/19 16:06:33   Desc Main
                              Document      Page 39 of 42
Case 19-13273-VFP   Doc 291     Filed 08/02/19 Entered 08/02/19 16:06:33   Desc Main
                              Document      Page 40 of 42
Case 19-13273-VFP   Doc 291     Filed 08/02/19 Entered 08/02/19 16:06:33   Desc Main
                              Document      Page 41 of 42
Case 19-13273-VFP   Doc 291     Filed 08/02/19 Entered 08/02/19 16:06:33   Desc Main
                              Document      Page 42 of 42
